Electronically Filed
                                                        Supreme Court
                                                        SCWC-13-0000386
                                                        31-MAR-2016
                                                        12:32 PM



                           SCWC-13-0000386

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                         MICHAEL SHIMABUKURO,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-13-0000386; CR. NO. 11-1-1686)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
         (By: Recktenwald, C.J., Nakayama, and Wilson, JJ.,
     Circuit Judge Ochiai, in place of McKenna, J., recused, and
     Circuit Judge Crabtree, in place of Pollack, J., recused.)

          Petitioner/Defendant-Appellant Michael Shimabukuro’s

application for writ of certiorari filed on February 16, 2016 is

hereby rejected.

          DATED:   Honolulu, Hawai#i, March 31, 2016.

John M. Tonaki and            /s/ Mark E. Recktenwald
William H. Jameson, Jr.
for petitioner
                              /s/ Paula A. Nakayama
Keith M. Kaneshiro
Sonja P. McCullen             /s/ Michael D. Wilson
for respondent
                              /s/ Dean E. Ochiai

                              /s/ Jeffrey P. Crabtree